Judgment affirmed, with costs. The issue of performance arose under the pleadings in the former action, was there litigated, submitted to the jury and decided adversely to the contention of defendant, appellant. The evidence relating to it had full consideration by this court on the former appeal and again upon the motion for leave to appeal to the Court of Appeals, all in the light of full and able briefs by counsel on both facts and law. Permission to appeal was also denied by the Court of Appeals. It may not be litigated a second time. All concur. Present — Hubbs, P. J., Sears, Crouch, Taylor and Sawyer, JJ.